Citation Nr: 0739505	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-36 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metatarsal.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
February 1973.  He served in the Republic of Vietnam from 
October 22, 1970 to April 24, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a compensable 
rating for residuals of a fracture of the right fifth 
metatarsal and found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
PTSD.  

The veteran submitted additional evidence at his personal 
hearing before the undersigned Veterans Law Judge at the RO 
in August 2007 with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  On August 9, 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal of 
the claim for entitlement to a compensable rating for 
residuals of a fracture of the right fifth metatarsal.  

2.  The August 1999 rating decision that denied service 
connection for PTSD is final.  
3.  The evidence received since the August 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claim for entitlement to a compensable rating for 
residuals of a fracture of the right fifth metatarsal have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The evidence received since the final August 1999 rating 
decision that denied service connection for PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Rating for Residuals of a Fracture
of the Right Fifth Metatarsal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Additionally, a Substantive 
Appeal may be withdrawn in writing, or on the record during a 
Board hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2007).  At the hearing before the 
undersigned Veterans Law Judge in August 2007, the veteran 
withdrew the appeal concerning the issue of entitlement to a 
compensable rating for residuals of a fracture of the right 
fifth metatarsal, and no allegations of errors of fact or law 
on these matters remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal regarding this issue and it is dismissed.  

New and Material Evidence

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  However, in light of 
the favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of that 
claim, no further discussion of VCAA compliance is needed 
with regard to the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO originally denied service connection for PTSD in an 
August 1999 rating decision.  In that rating decision, the RO 
found that although the veteran had been diagnosed with PTSD, 
he had not provided sufficient detail of any specific 
stressors that could be verified through the appropriate 
channels.  Hence, the claim could not be granted.  The 
veteran was notified of the decision in September 1999.  He 
did not appeal.  Thus, the August 1999 decision became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  Consequently, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The evidence of record at the time of the August 1999 rating 
decision included service treatment records, service 
personnel records, private treatment reports, and VA 
examination reports.  The veteran did not respond to the RO's 
request for specific details regarding a particular stressor.  
Moreover, his DD-214 and his service personnel records did 
not reflect that he served in a combat position or that he 
earned a medal or ribbon that would denote that he served in 
combat.  Consequently, the RO concluded that the evidence did 
not show that the veteran had submitted sufficient evidence 
of a stressor capable of verification.  

In April 2005, the veteran submitted a request to reopen the 
claim for service connection for PTSD.  Evidence submitted 
subsequent to the August 1999 rating decision includes the 
veteran's statements made at his personal hearing before the 
undersigned Veterans Law Judge in August 2007 and a 
Deployment Completion Report for the Delta Seabees from 
October 1970 to May 1971.  At the hearing, he testified that 
he lost three close friends when their boat was blown up in 
December 1970.  This incident is included in the Deployment 
Completion Report.  

The Board finds this additional evidence is new, in that it 
was not previously of record, and it is also material as it 
relates to a prior basis for denial of the claim, i.e., the 
submission of a credible stressor.  Thus, new and material 
evidence has been submitted, and the claim is reopened.  


ORDER

The appeal on the issue of entitlement to a compensable 
rating for residuals of a fracture of the right fifth 
metatarsal is dismissed.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and 
the claim is granted to this extent only.  




REMAND

Although the claim for service connection for PTSD is 
reopened, additional evidence is needed before a 
determination on the merits can be rendered.  

The veteran's DD Form 214 and personnel records reflect that 
he served with the 74th Mobile Construction Battalion in the 
Republic of Vietnam from October 1970 to April 1971.  As 
noted above, he submitted a Deployment Completion Report from 
that unit dated from October 1970 to May 1971, during his 
period of service.  He testified that he lost three close 
friends when their boat was bombed in December 1970, and this 
incident is confirmed in that report.  He also testified that 
he experienced mortar attacks and was fired upon when he was 
working on a mine sweeping detail.  The report also shows 
that the unit was exposed to rocket and mortar fire in 
January 1971.  In February 1971, a mine sweeping detail 
received small arms fire from unknown sources on the East 
side of Route 341.  No injuries were reported.  

As such, it appears the veteran has submitted evidence of a 
verified stressor.  However, his private treatment reports 
from Dr. Charles G. Hankins, do not addresses the criteria 
for establishing a diagnosis of PTSD pursuant Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition 
(DSM IV).  Consequently, the Board finds that a VA 
examination is necessary.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  Based on 
the foregoing, the Board concludes that a VA examination with 
claims file review is necessary to make an accurate 
determination regarding whether the veteran has PTSD as a 
result of a verified stressor.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (holding that a medical examination is needed when 
evidence is insufficient to grant benefits but indicates that 
a condition may be associated with service).  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a reopened claim, 
the claim shall be denied.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
July 2007.  After securing any necessary 
release, the RO should obtain these 
records.  

2.  Schedule the veteran for a VA 
examination to ascertain whether he has 
PTSD as a result of his verified 
stressors.  The examiner must review the 
entire claims file in conjunction with the 
examination.  All studies or tests deemed 
necessary should be conducted.  The 
examiner should be advised by the RO/AMC 
as to the verified stressors.  If PTSD is 
present, the examiner should indicate 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's PTSD may be linked to the 
verified in-service stressors.  

3.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


